DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it lacks proper section titles.  
Appropriate correction is required.
The abstract is objected to because of the use of “comprising”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising,” “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1351104.
Regarding claim 1, A system for a watch calendar, the system comprising:
a first wheel (200 Fig 2),
a first finger (241) for driving the first wheel;
a tooth (221) for driving the first wheel, the tooth being movably mounted on the first wheel between a retracted position and a driving position [0023]; and
a desmodromic system comprising a cam (238, 239 also see [0024]) and a cam follower (212), 
the desmodromic system being arranged so that at least a first position of the cam defines a first position of the follower permitting the retraction of the tooth, and so that at least a second position of the cam defines a second position of the follower preventing the retraction of the tooth ([0023]).
Regarding claim 2, the follower, the tooth and the first finger are arranged or configured so that, in the first driving position of the tooth, the first finger exerts, on the tooth a mechanical action driving the first wheel [0029].
Regarding claim 3, the tooth is pivoted on the first wheel about a first axis.
Regarding claim 4, the system comprises a framework and wherein the follower is a slider mounted in sliding engagement on the framework [0023].
Regarding claim 5, the follower comprises a flank arranged so as to prevent the retraction of the tooth when the follower is in the second position [0024], [0025].
Regarding claim 6, the first wheel (200) is a calendar day wheel [0018], [0019].
Regarding claim 7, the follower comprises first abutments cooperating with second abutments provided on a framework in such a way as to limit the travel of the follower between the first and second positions [0023], [0024].
Regarding claim 8, the system comprises a second driving wheel of which a second finger is arranged in such a way as to drive the first wheel [0025].
Regarding claim 9, the second driving wheel comprises the first finger [0025].
Regarding claim 12, it is a watch movement comprising a system as in claim 1.
Regarding claim 13, it is a timepiece comprising a system as in claim 1.
Regarding claim 14, it is a method of operation of a system for a watch calendar as claimed in claim 1, the method comprising:
acting by the cam on the follower so as to cause the follower to pass from the first position to the second position, and
acting by the cam on the follower so as to cause the follower to pass from the second position to the first position ([0023] and [0024]).
Regarding claim 15, when the follower is in the second position, the first finger exerts, on the tooth, a mechanical action for driving the first wheel, and wherein, when the follower is in the first position, the first finger exerts, on the tooth, a mechanical action for the retraction of the tooth without driving the first wheel [0029].
Regarding claim 16, the first wheel is a calendar day disk [0018].
Allowable Subject Matter
Claims 10, 11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833